DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Pan.
Regarding Claim 17, Jeong discloses “An electronic device” (Figure 2, Item 1 ‘flexible display apparatus’,  “comprising a display body” (Figure 2, Item 100 ‘flexible display panel’, “and a touch sensor component” (Figure 2, Item 200 ‘touch screen panel’),  “and a substrate of the touch sensor component is in a bent state and covers an upper surface, a lateral surface, and lower surface of  the display body” (Figure 4, Item 200a ‘flexible touch substrate’ and Figure 2, Items 200 and 100 (Notice that substrate 200a of touch screen panel 200 is over top of and covers an upper surface (i.e. surface of display body 100 in bent formation shown with arrow shooting to the left in Figure 1), a lateral surface (i.e. surface of display body 100 in bent formation that is under the portion with the arrow shooting to the left  and forming a lateral side bend), and a lower surface (i.e. surface of the display body 100 that is visual blocked by the overlap of the bottom of  flexible display apparatus 1 and to the side of the lateral surface described above).),  “and the display body is planar” (Figure 1, Figure 2, Item 100 (Notice that display body is planar and retains planar areas in the bent state of Figure 1.)), “wherein a touch sensor layer of the touch sensor component is disposed on a side of the substrate close to the display body” (Figure 4 and Figure 2 (Notice that a touch sensor layer formed of electrode pattern units 211 and 221 disposed on substrate 200a are disposed at a side of substrate 200a close to the display body 100 in the bent state shown in Figure 1.)), “wherein the touch sensor component comprises: the substrate, wherein the substrate comprises a first region, a bend region, a second region and a binding region” (Figure 1 and 4 (Notice that the touch substrate of Figure 4 is bent along the profile shown in Figure 1 to have a first region (i.e. upper region of Figure 4, it will be of help to think of Figure 4 separated into 4 regions 1 – 4 where 1 is said upper region and regions 1 – 4 run from top to bottom of the page in numerical order), a bend region (i.e. numerical 2 region as described above, just under numerical 1 region (said upper region of Figure 4), a second region (i.e. numerical 3 region as described above, just under said numerical 2 region, and a binding region (i.e. at least numerical 4 region as described above, at least partially under said numerical 3 region, numerical 4 region comprising contact parts 214 and 224).)), “the touch sensor layer, wherein the touch sensor layer is disposed on the substrate” (Figure 4 (Notice that electrode pattern units 211 and 221 form a touch sensor layer are disposed on substrate 200a.)),  “the touch sensor layer comprises a first touch sensor block, a second touch sensor block, and a binding block; the first touch sensor block is disposed on the first region, the second touch sensor block is disposed on the second region, an area of the first region is equal to an area of the second region, and the binding block is disposed on the binding region” (Figure 4 (Notice that a portion of electrode pattern units 211 and 221 in said numerical region 1 form a first touch sensor block disposed in the first region (numerical 1), a portion of electrode pattern units in said numerical region 3 form a second touch sensor block disposed in the second region (numerical 3), a chosen area of the first region (numerical 1) is equal to a chosen area of the second region (numerical 3), and a portion of extension parts 213 and 214 in said numerical region 4 form a binding block disposed in the binding region (numerical 4).), “wherein the binding block is electrically connected to the first touch sensor block and the second touch sensor block”(Figure 4 (Notice that the extension parts in the binding region (numerical 4) electrically connects to the electrode pattern unit 211 and 221 in both the first touch sensor block (numerical 1) and second touch sensor block (numerical 3).), “and the binding block is configured to transmit an inductive signal of the first touch sensor block and the second touch sensor block” (Paragraph [0077], Lines 5 – 6 (Notice that the touch sensor 200 may be of an electro-magnetic (inductive), such that inductive signals of the first and second touch sensor blocks are electrically transmitted by the extensions in the binding block of the binding region (numerical 4).)). In addition, Jeong fails to explicitly disclose where signals from the binding block are transmitted “to a touch control chip”, but teaches the necessity of a chip for applying signal to a display area through a binding block of the NDA of display panel 100 (Figure 2 and Paragraph [0049]).
	In a similar field of endeavor, Pan teaches a foldable touch panel 30 having a lead wire area 33 or binding area (Figure 3, Items 30 and 33) that is connected to an integrated drive circuit or chip 40 for sensing (Paragraph [0025], Figure 2, Item 40).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide where signals from the binding block are transmitted “to a touch control chip” because one having ordinary skill in the art would want to ‘realize the touch sensing control function’ (Pan, Paragraph [0022], Lines 13 – 16).
Regarding Claim 18, JP disclose/ teach everything claimed as applied above (See Claim 17).  In addition, Jeong discloses “wherein the first region, the bend region, and the second region are sequentially disposed side by side along a first direction” (Figure 4 (Notice that the first region (numerical 1), bend region (numerical 2), and the second region (numerical 3) are sequentially disposed along a first top to bottom direction.)).
Regarding Claim 19, JP disclose/ teach everything claimed as applied above (See Claim 18).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region and is disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)).
Regarding Claim 20, JP disclose/ teach everything claimed as applied above (See Claim 18).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the second region and is disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 21, JP disclose/ teach everything claimed as applied above (See Claim 19).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Regarding Claim 22, JP disclose/ teach everything claimed as applied above (See Claim 20).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Regarding Claim 23, JP disclose/ teach everything claimed as applied above (See Claim 18).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and the second region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 24, JP disclose/ teach everything claimed as applied above (See Claim 23).  In addition, Jeong discloses “wherein the binding region comprises a first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and a second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)), “the first sub-binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and the second sub-binding region is disposed adjacent to the second region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)), “and the binding block comprises a first sub-binding block” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) and said extension parts form a first sub-binding block along a second direction from left to right of Figure 4.)), “and a second sub-binding block” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) and said extension parts form a second sub-binding block along a second direction from left to right of Figure 4.)),
“the first sub-binding block is disposed on the first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) and said extension parts form a first sub-binding block along a second direction from left to right of Figure 4.)), “and the second sub-binding block is disposed on the second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) and said extension parts form a second sub-binding block along a second direction from left to right of Figure 4.)).
Regarding Claim 25, JP disclose/ teach everything claimed as applied above (See Claim 17).  In addition, Jeong discloses “wherein the touch sensor layer further comprises a third touch sensor block, and the third touch sensor block is disposed on the bend region” (Figure 4 (Notice that a portion of electrode pattern units in said numerical region 2 form a third touch sensor block disposed in the bend region (numerical 2).)).
Regarding Claim 26, Jeong discloses “An electronic device” (Figure 2, Item 1 ‘flexible display apparatus’,  “comprising a display body” (Figure 2, Item 100 ‘flexible display panel’, “and a touch sensor component” (Figure 2, Item 200 ‘touch screen panel’),  “and a substrate of the touch sensor component is in a bent state and covers an upper surface, a lateral surface, and lower surface of  the display body” (Figure 4, Item 200a ‘flexible touch substrate’ and Figure 2, Items 200 and 100 (Notice that substrate 200a of touch screen panel 200 is over top of and covers an upper surface (i.e. surface of display body 100 in bent formation shown with arrow shooting to the left in Figure 1), a lateral surface (i.e. surface of display body 100 in bent formation that is under the portion with the arrow shooting to the left  and forming a lateral side bend), and a lower surface (i.e. surface of the display body 100 that is visual blocked by the overlap of the bottom of  flexible display apparatus 1 and to the side of the lateral surface described above).),  “and the display body is planar” (Figure 1, Figure 2, Item 100 (Notice that display body is planar and retains planar areas in the bent state of Figure 1.)), “wherein a touch sensor layer of the touch sensor component is disposed on a side of the substrate close to the display body” (Figure 4 and Figure 2 (Notice that a touch sensor layer formed of electrode pattern units 211 and 221 disposed on substrate 200a are disposed at a side of substrate 200a close to the display body 100 in the bent state shown in Figure 1.)), “wherein the touch sensor component comprises: the substrate, wherein the substrate comprises a first region, a bend region, a second region and a binding region” (Figure 1 and 4 (Notice that the touch substrate of Figure 4 is bent along the profile shown in Figure 1 to have a first region (i.e. upper region of Figure 4, it will be of help to think of Figure 4 separated into 4 regions 1 – 4 where 1 is said upper region and regions 1 – 4 run from top to bottom of the page in numerical order), a bend region (i.e. numerical 2 region as described above, just under numerical 1 region (said upper region of Figure 4), a second region (i.e. numerical 3 region as described above, just under said numerical 2 region, and a binding region (i.e. at least numerical 4 region as described above, at least partially under said numerical 3 region, numerical 4 region comprising contact parts 214 and 224).)), “the touch sensor layer, wherein the touch sensor layer is disposed on the substrate” (Figure 4 (Notice that electrode pattern units 211 and 221 form a touch sensor layer are disposed on substrate 200a.)),  “the touch sensor layer comprises a first touch sensor block, a second touch sensor block, and a binding block; the first touch sensor block is disposed on the first region, the second touch sensor block is disposed on the second region, an area of the first region is equal to an area of the second region, and the binding block is disposed on the binding region” (Figure 4 (Notice that a portion of electrode pattern units 211 and 221 in said numerical region 1 form a first touch sensor block disposed in the first region (numerical 1), a portion of electrode pattern units in said numerical region 3 form a second touch sensor block disposed in the second region (numerical 3), a chosen area of the first region (numerical 1) is equal to a chosen area of the second region (numerical 3), and a portion of extension parts 213 and 214 in said numerical region 4 form a binding block disposed in the binding region (numerical 4).), “wherein the binding block is electrically connected to the first touch sensor block and the second touch sensor block”(Figure 4 (Notice that the extension parts in the binding region (numerical 4) electrically connects to the electrode pattern unit 211 and 221 in both the first touch sensor block (numerical 1) and second touch sensor block (numerical 3).), “and the binding block is configured to transmit an inductive signal of the first touch sensor block and the second touch sensor block” (Paragraph [0077], Lines 5 – 6 (Notice that the touch sensor 200 may be of an electro-magnetic (inductive), such that inductive signals of the first and second touch sensor blocks are electrically transmitted by the extensions in the binding block of the binding region (numerical 4).)), “wherein the first region, the bend region, and the second region are sequentially disposed side by side along a first direction” (Figure 4 (Notice that the first region (numerical 1), bend region (numerical 2), and the second region (numerical 3) are sequentially disposed along a first top to bottom direction.)), and “wherein the touch sensor layer further comprises a third touch sensor block, and the third touch sensor block is disposed on the bend region” (Figure 4 (Notice that a portion of electrode pattern units in said numerical region 2 form a third touch sensor block disposed in the bend region (numerical 2).)). In addition, Jeong fails to explicitly disclose where signals from the binding block are transmitted “to a touch control chip”, but teaches the necessity of a chip for applying signal to a display area through a binding block of the NDA of display panel 100 (Figure 2 and Paragraph [0049]).
	In a similar field of endeavor, Pan teaches a foldable touch panel 30 having a lead wire area 33 or binding area (Figure 3, Items 30 and 33) that is connected to an integrated drive circuit or chip 40 for sensing (Paragraph [0025], Figure 2, Item 40).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide where signals from the binding block are transmitted “to a touch control chip” because one having ordinary skill in the art would want to ‘realize the touch sensing control function’ (Pan, Paragraph [0022], Lines 13 – 16).
Regarding Claim 27, JP disclose/ teach everything claimed as applied above (See Claim 26).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region and is disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)).
Regarding Claim 28, JP disclose/ teach everything claimed as applied above (See Claim 26).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the second region and is disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 29, JP disclose/ teach everything claimed as applied above (See Claim 27).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Regarding Claim 30, JP disclose/ teach everything claimed as applied above (See Claim 28).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Regarding Claim 31, JP disclose/ teach everything claimed as applied above (See Claim 26).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and the second region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 32, JP disclose/ teach everything claimed as applied above (See Claim 31).  In addition, Jeong discloses “wherein the binding region comprises a first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and a second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)), “the first sub-binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and the second sub-binding region is disposed adjacent to the second region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)), “and the binding block comprises a first sub-binding block” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) and said extension parts form a first sub-binding block along a second direction from left to right of Figure 4.)), “and a second sub-binding block” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) and said extension parts form a second sub-binding block along a second direction from left to right of Figure 4.)),
“the first sub-binding block is disposed on the first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) and said extension parts form a first sub-binding block along a second direction from left to right of Figure 4.)), “and the second sub-binding block is disposed on the second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) and said extension parts form a second sub-binding block along a second direction from left to right of Figure 4.)).

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed June 03, 2022 have been fully considered.
	First, the cancelation of Claims 1 – 16 has overcome the rejections of Claim 1 – 16 under 35 U.S.C. 103 as set forth and made of record in the Office Action mailed March 04, 2022.
	Second, the Examiner disagrees that - - the touch screen panel 200 only covers the upper surface of the planar flexible display panel 100 - - (REMARKS, Page 7, Lines 5 – 6 (Line reference made by all written lines, excluding blank lines and Figure labels.)). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 17 above which explains that the bending formation of Figure 1 gives display panel 100 surfaces which are covered as described in Claims 17 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        August 26, 2022